09/29/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0422

                                                       •:7-
                                                          , 3,
                                                             3
                                       PR 06-0422

                                                        SEP 2 9 2020
 IN THE MATTER OF THE PETITION OF                     Bovven Greenwood
                                                                             ORDER
 MARC A. GREENDORFER                                Clerk of Supreme Court
                                                       State of Montana




       Marc A. Greendorfer has petitioned the Court to waive the three-year test
requirernent for the Multistate Professional Responsibility Exarnination (MPRE) for
purposes of his application for admission by motion to the State Bar of Montana. By rule,
applicants for adrnission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for adrnission." Rule
IV.A.3, Rules of Admission. Greendorfer passed the MPRE in 1996 when seeking
admission to the practice of law in the State of New York, where he was admitted. He has
also been admitted to the State Bar of California. Greendorfer has practiced law for over
23 years "without any ethical or disciplinary issues in any jurisdiction where licensed or
where admitted pro had vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Marc A. Greendorfer to waive the
three-year test requirement for the MPRE for purposes of his current application for
adrnission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarnineo,at the State Bar of Montana.
      DATED this ---2..Aday of Septernber, 2020.




                                                           Chief Justice
Justices